Note RegardingForward-Looking Statements This presentation contains forward-looking statements and information about Sino Clean that is intended tobe covered by the safe harbor for forward-looking statements provided by the Private Securities LitigationReform Act of 1995. Forward-looking statements are statements that are not historical facts. Thesestatements can be identified by the use of forward-looking terminology such as “believe,” “expect,” “may,”“will,” “should,” “project,” “plan,” “seek,” “intend,” or “anticipate” or the negative thereof or comparableterminology, and include discussions of strategy, and statements about industry trends and Sino Clean’sfuture performance, operations and products. Certain facts, figures and data in this presentation, where indicated, is based on third-party research andreports.Although management believes this information is accurate and reliable, Sino Clean has notundertaken to independently verify such information, and does not assume responsibility for the accuracy orreliability of such statements. The forward-looking information in this presentation should be considered only in connection with “RiskFactors” in Sino Clean’s annual report on Form 10-KSB filed with the SEC on April 15, 2008, and its othercurrent and periodic reports filed with the SEC. Sino Clean assumes no obligations to update any forward-looking statements or information set forth in this presentation. Although we believe that our plans, intentions and expectations reflected in our forward-looking statementsare reasonable, we can give no assurance that these plans, intentions or expectations will be achieved.Actual results, performance or achievements could differ materially from those contemplated, expressed orimplied, by any such forward-looking statements contained in this presentation.All forward-lookingstatements attributable to us or persons acting on our behalf are expressly qualified in their entirety by thecautionary statements set forth in the “Risk Factors” in our SEC reports. 1 •Sino Clean Energy Inc. is a Nevadacorporation currently listed on theOTCBB (SCLX.OB) •Our business is carried out primarilythrough two PRC companies, Suo’angBiological Science & Technology Co.,Ltd. and its wholly owned subsidiary,Shaanxi Suo’ang New EnergyEnterprise Co., Ltd., which we controlthrough our wholly-owned subsidiaryin Hong Kong, Hangson Limited •We are the largest Coal Water Mixture(CWM) producer in NorthwesternChina About SCLX •收入饼图 2 About SCLX vOur headquarters is located inside Xi’an National Hi-tech IndustrialDevelopment Zone in Xi’an vOur CWM plant in Tongchuan, north of Xi’an, currently operates oneproduction line with 100,000 tons annual capacity, and we havecompleted planning for up to 1,000,000 tons capacity vOur CWM plant is an integrated operation which combines sorting,pulverization and combustion vWe have been selected to supply CWM to factories and industrialcompanies inside Tongchuan’s new development zone vWe have 182 employees, averaging 28 years of age, including 32engineers and technicians, 8 of which are senior engineers 3 Our Tongchuan Plant 4 Our Tongchuan Plant 5 Our Production Line 6 What’sthe Coal Water Mixture (CWM)? About CWM CWM is a “green” coal-based liquid fuel designated by China as one ofthat nation’s key development projects.
